Citation Nr: 0102141	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  98-00 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an increased rating for residuals of a 
fracture of the right (major) shoulder, currently rated as 20 
percent disabling.

3.  Entitlement to an increased rating for residuals of a 
fracture of the distal right leg with 1/2 inch shortening, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1968 to October 
1970.

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1997 by 
the Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  The Board remanded the case for 
additional development in July 1999.  The requested 
development has since been completed.  


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Other changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The Act establishes very specific requirements for 
giving notice to claimants of required information and 
evidence (see Act, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103-5103A)).  After receiving an 
application for benefits, the VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  The 
VA must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by the VA.  If the VA is unable to 
obtain information, it must notify the claimant of which 
records have not been secured, explain the efforts made to 
obtain those records and describe any further action which 
the VA will take.  If the records sought are Federal 
department or agency records, the VA must continue its 
efforts unless it is reasonably certain that such records do 
not exist or that further efforts to obtain them would be 
futile.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Specifically, the Board has found that additional development 
of evidence is warranted with respect to the claim for 
service connection.  In particular, the Board notes that 
there may be additional medical evidence available which has 
not yet been associated with the veteran's claims file.  
During a hearing held in February 2000, the veteran testified 
that he had received treatment from a chiropractor for 12 or 
15 years.  However, records from such treatment are not in 
the claims file, and it does not appear that attempts have 
been made by the RO to obtain those records. See Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992)("When VA is put on 
notice prior to the issuance of a final decision of the 
possible existence of certain records and their relevance, 
the BVA must seek to obtain those records.").

Moreover, pursuant to a decision by the Social Security 
Administration (SSA), the veteran was awarded disability 
insurance benefits, based on disabilities that included his 
service-connected disabilities.  It appears that the veteran 
has forwarded a copy of the decision by the SSA to the RO, 
but the RO has not made a specific request for copies of 
medical records from the SSA.  See Baker v. West, 163, 169 
(1998)(the duty to assist includes obtaining SSA records, as 
they may contain evidence relevant to the veteran's claim).  
As such, the Board must obtain all of the records pertaining 
to the SSA decision.  See Collier v. Derwinski, 1 Vet. App. 
413 (1991).  The duty to assist is particularly applicable to 
records which are known to be in the possession of the 
Federal Government, such as military service department and 
Social Security Administration records.  See Counts v. Brown, 
6 Vet. App. 473 (1994).

Finally, the Board notes that the veteran testified that his 
treating physician had advised him that his back problems 
were due to his service-connected fracture of the distal 
right leg with 1/2 inch shortening.  The veteran should be 
afforded an opportunity to obtain and submit a statement from 
that doctor.

For these reasons, further assistance to the veteran with the 
development of evidence is required.  Accordingly, the case 
is REMANDED for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
disabilities, including the chiropractor 
who reportedly treated the veteran for 
many years.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should be afforded an 
opportunity to obtain and submit a 
statement from his treating physician who 
advised him that his back problems were 
due to his service-connected fracture of 
the distal right leg with 1/2 inch 
shortening.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the veteran's 
claims.  The RO should readjudicate the 
claims for entitlement to increased 
ratings for the service-connected 
disabilities in light of DeLuca v Brown, 
8 Vet. App 202 (1995).  The provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered.  The claim for service 
connection for a low back disorder should 
be adjudicated in accordance with 
38 C.F.R. § 3.310(a) (2000) (service 
connection may also be granted for 
disability shown to be proximately due to 
or the result of a service-connected 
disorder) and Allen v. Brown, 7 Vet. App. 
439 (1995) (service connection may be 
granted for a disorder which is caused by 
a service-connected disorder, or for the 
degree of additional disability resulting 
from aggravation of a nonservice-
connected disorder by a service-connected 
disorder). 

6.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


